DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first/second upper member threaded hole along the x axis configured to receive a first/second upper member retaining screw operative to insert the first/second cavity and engage the first/second protrusion” must be shown or the feature(s) canceled from the claim(s) 7 and 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 13-18, 21, 22 and 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cousins et al. US 5893551 in view of Lelonek US 9289869.
Cousins discloses a work holding apparatus (see Fig. 2, below), comprising: a base (12) comprising a width, a length, and a height, thereby defining a three-dimensional orthogonal coordinate system having orthogonal x axis, y axis, and z axis, wherein the x-axis is disposed substantially along the length and at ½ the width, wherein the y axis is disposed substantially along the width and at ½ the length, and wherein the z axis is disposed substantially along the height and at the intersection of the x axis and the y axis, said base comprising a channel (14) along the x axis; a first lower member (70) comprising a first protrusion (76) wherein the first protrusion comprises a first-lower-member planar top surface (top surface of 76) whose normal vector is substantially parallel to the z-axis, said first lower member planar top surface comprising a substantially rectangular first lower member region having two first lower member edges (edges of 76) oriented substantially symmetrically at an edge with 

    PNG
    media_image1.png
    663
    500
    media_image1.png
    Greyscale

Cousins does not specify wherein the first and second lower member planar top surfaces have a substantially triangular first and second lower member region having two first and second lower member edges oriented substantially symmetrically at an edge angle with respect to the x-axis and two first and second lower planar side surfaces along the two first and second lower member edges tilted inwardly by a tilt angle with respect to the z axis and a first and second upper member having a first and second cavity with a first and second upper member planar bottom surface with a substantially triangular first and second upper member region having two first and second upper member edges oriented substantially symmetrically at the edge angle with respect to the x axis and two first and second upper member planar side surfaces along the two first and second upper member edges tilted inwardly by the tilt angle with respect to the z axis.

    PNG
    media_image2.png
    359
    436
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    280
    458
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    293
    439
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    321
    398
    media_image5.png
    Greyscale

However, Lelonek teaches a work holding apparatus (see Figs. 24 and 26, and figures above) wherein the workholder apparatus comprises a base (26) having first and second lower members (24) comprising first and second protrusions (44/72) wherein the first and second protrusions comprises first and second lower member planar top surfaces (76) wherein the first and second lower member planar top surfaces comprise a substantially triangular first and second lower member regions (Figs. 11-13) having two first and second lower member edges (78) oriented substantially symmetrically at an edge angle (see Fig. 11) with respect to the x axis and two first and second lower member planar side surfaces (86) along the first and second two lower member edges tilted inwardly by a tilt angle with respect to the z axis and an upper member (16) having a first and second cavity (14) having a first and second upper member planar bottom surface (18) having a substantially triangular first and second upper member region having two first and second upper member edges oriented substantially symmetrically at the edge angle with respect to the x axis and two first and second upper member planar side surfaces along the two first and second upper member edges tilted inwardly by the tilt angle with respect to the z-axis (see Fig. 3).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shape of the first and second protrusion and cavities of Cousins to have a substantially triangular region as taught by Lelonek as an alternative shape for mating a detachable jaw structure (50, Cousins) to a slide member (70, 72, Cousins).
As for claim 2, the modified Cousins does not specify the size of the width being 4 inches, the length being 5.9 inches and the height being 1.9 inches.  However, it is known that where the only difference between the prior art and the claims is a recitation 
As for claim 3, the modified Cousins shows an angle of the edge (see Lelonek, Fig. 11) but does not specify wherein the edge angle is equal to 45 degrees.  However, it would have been obvious through routine optimization of size and scale through routine engineering to modify the angle of the edge angle of the work holding apparatus to change the holding placement of the upper and lower members.
As for claim 4, the modified Cousins shows a tilt angle (see Lelonek, Fig. 13) but does not specify wherein the tilt angle is equal to 30 degrees.  However, it would have been obvious through routine optimization of size and scale through routine engineering to modify the angle of the tilt angle of the work holding apparatus to change the holding placement of the upper and lower members.
As for claim 5, the modified Cousins teaches (see annotated figure below) wherein the first lower member planar top surface further comprises a substantially rectangular first lower member region and a substantially circular first lower member region (see annotated shapes Fig. 11), and wherein the first upper member planar bottom surface further comprises substantially rectangular first upper member region and three substantially circular first upper member region (see annotated shapes Fig. 3).

    PNG
    media_image6.png
    359
    436
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    321
    398
    media_image7.png
    Greyscale

As for claim 6, the modified Cousins teaches wherein the second lower member planar top surface further comprises a substantially rectangular second lower member region and a substantially circular second lower member region (see Fig. 11), and wherein the second upper member planar bottom surface further comprises a substantially rectangular second upper member region and three substantially circular second upper member regions (Fig. 3).
As for claim 9, the modified Cousins teaches wherein the actuator (100, 120) is a bolt (100) having a shank section (104) and a threaded section (102).
As for claim 10, the modified Cousins teaches wherein the first lower member further comprises a clearance hole (78) and the second lower member further comprises a threaded hole (140), and wherein the bolt is coupled with the first lower member and the second lower member via the clearance hole and the threaded hole, respectively (Cousins, col. 5, lines 3-59).
As for claim 13-18, see claims 1-6 rejections as the same limitations are claimed the differences between the claims being the recited preamble.
As for claim 21, see claim 9 rejection.
As for claim 22, see claim 10 rejection.
As for claim 25, see claim 1 rejection.  The main difference between the claims is the recited upper member having a second distal end cavity which the prior art of Lelonek teaches having an upper member (16) with two distal recesses (14a and 14b) for securing to the lower members (see Lelonek, Figs. 24-26).
As for claims 26-29, see claims 3-6.
As for claims 30-34, see previous rejections to claims 25-29.  The main difference in claims 30 and 25 is that the actuator of claim 25 is not being claimed. 
Claims 7-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cousins et al. US 5893551 in view of Lelonek US 9289869 as applied to claims 1 and 13 above, and further in view of Muggli et al. US 2880638.
As for claims 7-8 and 19-20, the modified Cousins teaches wherein the first and second upper members are retained to the first and second protrusions by spring ball plungers (86) housed in recesses (84) of the first and second lower members.  Cousins does not specify wherein the first and second upper members further comprise a first and second upper member threaded hole along the x-axis configured to receive a first and second upper member retaining screw operative to insert the first and second cavity and engage the first and second protrusion respectively.

    PNG
    media_image8.png
    241
    627
    media_image8.png
    Greyscale

However, Muggli (see Fig. 3 above) teaches a detachable jaw/upper member (29) having a threaded hole (42) along the x-axis configured to receive a retaining screw (41) operative to insert a cavity (empty space not labeled) and engage a protrusion (36).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify and/or substitute the first and second upper members to include threaded holes and retaining screws as taught by Muggli in order to adjust to different working tolerances or to compensate for wear in the vise jaw component parts.
Claims 11-12, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cousins et al. US 5893551 in view of Lelonek US 9289869 as applied to claims 1 and 13 above, and further in view of Bernstein US 4934674.

    PNG
    media_image9.png
    247
    792
    media_image9.png
    Greyscale

As for claims 11-12 and 23-24, the modified Cousins teaches an actuator as claimed but does not specify wherein the actuator is a bolt having a clockwise threaded section and a counter clockwise threaded section wherein the first lower member further comprises a clockwise threaded hole and the second lower member further comprises a counter-clockwise threaded hole, and wherein the bolt is coupled with the first lower member and the second lower ember via the clockwise threaded hole and the counter clockwise threaded hole, respectively.  However, Bernstein teaches a work holding apparatus having an actuator that is a bolt (55) having a clockwise threaded section 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723